DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is response to the Preliminary Amendment filed on 04/16/2021
Claims 15-20 are added.
Claims 1-20 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/15/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (U.S. 20060286983) in view of Tsai et al. (U.S. 20080146233).
For claim 1, Otsuka et al. disclose an information transmission method, comprising:
As the mobile station 3 further moves toward the point d, the radio frequency RF1 of the base station 2 appears with an increasing pilot strength. The received pilot strength of the radio frequency RF1 of the base station 2 eventually exceeds y, which indicates a pilot strength to trigger a hand-off operation. As this happens, the mobile station 3 notifies the base-station controller 4 via the base station 1.); 
performing at least one of a first communications process or a second communications
process:
wherein the first communications process comprises:
receiving, by the terminal device through a first channel, in response to the terminal device being located in the overlapping coverage areas (point e in Fig. 2), information sent by at least one of the first communications apparatus or the at least one second communications apparatus (at least Fig. 2 and [0061].  When the mobile station 3 moves to the point e, the received pilot strength of the radio frequency RF1 of the base station 1 becomes smaller than the pilot strength x (i.e., "pilot strength usable for communication). The mobile station 3 reports this to the base-station controller 4 via the base station 1.  In other words, when the mobile station 3 is located in the overlapping area, the mobile station 3 receives pilot strength of the radio frequency RF1 of the base station 1); and
receiving, by the terminal device, in response to the terminal device being located in the non-overlapping coverage area, through a second channel different from the first channel, information sent by at least one of the first communications apparatus or the at least one second communications apparatus (at least Fig. 2 and [0145].  As the mobile station 3 moves toward the point g (non-overlapping area), a received pilot strength of the radio frequency RF1 of the base station 2 gradually increases. In the end, the received pilot strength exceeds z, which is defined as the received pilot strength of the radio frequency RF1 that is observed when the mobile station 3 enters the cell of the radio frequency RF2. As this happens, the mobile station 3 reports this to the base-station controller 4 via the base station 2. In other words, when the mobile station 3 is located in the non-overlapping area (point g in Fig. 2), the mobile station 3 receives pilot strength of the radio frequency RF1 of the base station 2); and
wherein the second communications process comprises:

	In the same field of endeavor, Tsai et al. disclose determining, by a terminal device, an area in which the terminal device is located (at least [0007] and [0023]. If the mobile communication apparatus 105 starts moving closer to the second base station 103 and moving into an overlap area 104 of the effective communication coverage 100 of the first base station 101 and the effective communication coverage 102 of the second base station 103, the base station controller 107 will command the mobile communication apparatus 105 to measure the signals of neighboring base stations and to report the measured results, which comprise signals of the first base station 101 and the second base station 103.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Otsuka et al. as taught by Tsai et al. for purpose of switching the connections between the base stations.
The base station controller 107 commands the mobile communication apparatus 105 to measure signals of neighboring base stations and to report measured results. After that, the base station controller 107 commands the mobile communication apparatus 105 to switch the connection according to the measured results of the base stations.  If the fast moving mobile communication apparatus 105 moves through the overlap area 104 too quickly, the base station controller 107 is too late to command the mobile communication apparatus 105 to measure and report the signals of neighboring base stations. As a result, the mobile communication apparatus 105 will leave the effective communication coverage 100 of the first base station 101. Therefore, there will be a failure in switching connections and results in the discontinuity of the communication service taken by the mobile communication apparatus 105.); and wherein the determining, by the terminal device, the area in which the terminal device is located comprises: determining, by the terminal device according to the received measurement information and signal energy of the measurement information, the area in which the terminal device is located (at least [0025].  The base station controller 207 determines whether one of the signals be strong enough, the base station controller 207 commands the mobile communication apparatus 205 to switch the connection from the first base station 201 to the second base station 203.)
For claim 15, the combination of Otsuka et al. and Tsai et al. disclose the method according to claim l.  Furthermore, Tsai et al. disclose wherein the determining the area in which the terminal device is located comprises: obtaining, by the terminal device, measurement information by measuring a channel according to measurement information sent by the at least one of the first communications apparatus or the at least one second communications apparatus; and determining the area in which the terminal device is located according to the measurement information (at least [0007].  If the mobile communication apparatus 105 starts moving closer to the second base station 103 and moving into an overlap area 104 of the effective communication coverage 100 of the first base station 101 and the effective communication coverage 102 of the second base station 103, the base station controller 107 will command the mobile communication apparatus 105 to measure the signals of neighboring base stations and to report the measured results, which comprise signals of the first base station 101 and the second base station 103. The mobile communication apparatus 105 measures that both the signals from the first base station 101 
For claim 16, the combination of Otsuka et al. and Tsai et al. disclose the method according to claim l5.  Furthermore, Otsuka et al. disclose the communication information is sent through the first channel in the overlapping coverage area, and wherein the communication information is sent through the second channel in the non-overlapping coverage area (at Fig. 2.  The BS1 communicates with the MS via RF1 when the MS is located in point d-e (overlapping area) and communicates with the MS via RF2 when the MS is located in point b-c (non-overlapping area).).  On the other hand, Tsai et al. disclose the measurement information is sent through a channel to the mobile station (at least [0007].  If the mobile communication apparatus 105 starts moving closer to the second base station 103 and moving into an overlap area 104 of the effective communication coverage 100 of the first base station 101 and the effective communication coverage 102 of the second base station 103, the base station controller 107 will command the mobile communication apparatus 105 
For claim 17, the combination of Otsuka et al. and Tsai et al. disclose the method according to claim l.  Furthermore, Tsai et al. disclose  further comprising sending, by the terminal device, access request information to the first communications apparatus through the first channel or the second channel, wherein sending on the first channel or the second channel is determined according to a relationship of a location of terminal device to overlapping coverage area and the non-overlapping coverage area, and wherein the access request information requests access for the terminal device to the first communications apparatus (at least [0007].  If the mobile communication apparatus 105 starts moving closer to the second base station 103 and moving into an overlap area 104 of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nama et al. (U.S. 20140302859).
For claim 6, Nama et al. disclose a first communications apparatus, configured to operate on a network side, the first communications apparatus comprising: a processor; and a memory storing a program, the program including instructions that, when executed by the processor, enable the first communication apparatus to:
determine an area in which a terminal device is located, wherein the area is one of an overlapping coverage area (overlapping area between cell coverage 1201 and cell coverage 1202 in Fig. 3) between the first communications apparatus (radio node 1 in Fig. 3) and at least one second communications apparatus (radio node 2 in Fig. 3) or a non-overlapping coverage area (cell interiors 1561 and 1562 in Fig. 3) between the first communications apparatus and the at least one second communications apparatus, and the first communications apparatus is adjacent to the at least one second communications apparatus (at least [0026]-[0027].  Various UEs are shown, including UE.sub.i 125.sub.i, UE.sub.j 125.sub.j, UE.sub.k 125.sub.k, and UE.sub.m 125.sub.m.); and
perform at least one of a first communications process or a second communications
process:
wherein the instructions to perform the first communication process include instructions to:
in response to the terminal device being located in the overlapping coverage areas (at least Fig. 3 and [0026]-[0027].  UE within in overlapping area (between cell coverage 1201 and cell coverage 1202) is allocated radio frequency F1 by RN1.  In other words, when the UE is located in overlapping area, the RN1 communicates with the UE over the radio frequency F1); and
send information to the terminal device through a second channel different from the first channel in response to the terminal device being located in the non-overlapping coverage areas (at least [0026]-[0027].  UE within cell interior 1561, non-overlapping area, is allocated radio frequency F by the same RN1.  In other words, when the UE is located in cell interior 1561, the RN1 communicates with the UE over the radio frequency F); 
and  wherein the instructions to perform the second communications process include instructions to: receive, through the second channel, information sent by the terminal device in response to the terminal device being located in the overlapping coverage area; and receive, through the first channel different from the second channel, information sent by the terminal device [[if]] in response to the terminal device [[is]] being located in the non-overlapping coverage area.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nama et al. (U.S. 20140302859) in view of Tsai et al. (U.S. 20080146233).
For claim 9, Nama et al. disclose to sending the information through the first channel in the overlapping coverage area (at least Fig. 3 and [0026]-[0027].  UE within in overlapping area (between cell coverage 1201 and cell coverage 1202) is allocated radio frequency F1 by RN1.  In other words, when the UE is located in overlapping area, the RN1 communicates with the UE over the radio frequency F1; sending the information through the second channel in the non-overlapping coverage area (at least [0026]-[0027].  UE within cell interior 1561, non-overlapping area, is allocated radio frequency F by the same RN1.  In other words, when the UE is located in cell interior 1561, the RN1 communicates with the UE over the radio frequency F).   However, Nama et al. do not disclose first communications apparatus according to claim 6, wherein the instructions that enable the first communication apparatus to determine the area in which the terminal device is located includes instructions that, when executed by the processor,  enable the first communication apparatus to: send measurement information through the first channel in the overlapping coverage area, wherein the measurement information is used by the terminal device to measure a channel:  send the measurement information through the second channel in the non-overlapping coverage area; receive, access request information sent by the terminal device through the first channel or the second channel, wherein the access request information is used by the terminal device to request to access the first communications apparatus; and determine, according to the access request information, the area in which the terminal device is located.
If the mobile communication apparatus 105 starts moving closer to the second base station 103 and moving into an overlap area 104 of the effective communication coverage 100 of the first base station 101 and the effective communication coverage 102 of the second base station 103, the base station controller 107 will command the mobile communication apparatus 105 to measure the signals of neighboring base stations and to report the measured results, which comprise signals of the first base station 101 and the second base station 103. The mobile communication apparatus 105 measures that both the signals from the first base station 101 and the signal from the second base station 103 can be available in the overlap area 104. When the signal from the second base station 103 has priority over the signal from the first base station 101, the mobile communication apparatus 105 will switch 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Otsuka et al. as taught by Tsai et al. for purpose of switching the connections between the base stations.
Allowable Subject Matter
Claims 2-3, 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 10-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 10, none of the prior art, taken in combination or alone, disclose sending, information to the at least one of the first communications apparatus or the at least one second communications apparatus through the second channel in response to the terminal apparatus being located in the overlapping coverage area; and send information to the at least one of the first communications apparatus or the at least one second communications apparatus through the first channel in response to the terminal apparatus being located in the non-overlapping coverage area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  4/22/21